Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendments and remarks filed on 12/14/2021 have been fully considered and entered. Claims 27, 38 and 45-56 are pending.  Claim 27 has been amended. Claim 56 is newly added.  Claims 1-26, 28-37 and 39-44 were previously cancelled.  Claims 27, 38 and 45-56 are now under consideration on the merits. 

Response to Amendment
The previous objection to claim 27 is withdrawn in light of the amendment to claim 27 filed on 12/14/2021.
The previous rejections under 35 USC 103 are withdrawn in light of the arguments filed on 12/14/2021 and new grounds of rejections are presented below.

Duplicate Claims
Applicant is advised that should claim 38 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 27, 49 and 56 are objected to because of the following informalities: The quotation marks around the acronyms in the parentheses are extraneous. It is suggested to delete the quotation marks to obviate the objection. Claim 27 is also objected to because the phrase “wherein the buffer selected is from the group consisting of….” in lines 4-5 is grammatically incorrect. It is suggested to be amended “wherein the buffer is selected from the group consisting of…”
Claim 56 is also objected to because of the following informalities: the phrase “at least one of” in line 2 is extraneous because the claim only recites one aldehyde, methacrolein. It is suggested to delete “at least one of” to obviate the objection. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48 and 50-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romert et al., (Fixation of Foetal Pig Liver for Electron Microscopy; Anat. Embryol. 147, 243-258 (1975)).
Regarding claims 48, 50 and 51, Romert teaches fixation of foetal pig liver tissue by immersing the tissue samples in a fixative solution comprising formaldehyde (meets the limitations of claim 50), glutaraldehyde (meets the limitations of claim 51) and acrolein (reads on second aldehyde) prepared in cacodylate buffer (see summary, pg. 244 lines 4-7, Table 1).  Therefore, Romert teaches the composition comprising a tissue sample immersed in an aldehyde-based fixative solution as recited in claims 48, 50 and 51.
Regarding claim 52, Romert teaches the fixatives contained 0.1M cacodylate buffer at pH 7.0 (see pg. 244 lines 4-7).  Romert is silent about adding any nuclease inhibitors, phosphatase inhibitors, kinase inhibitors or protease inhibitors.  Therefore, it is implied that the aldehyde fixative solutions of Romert do not contain any exogenously added inhibitors and the limitations of claim 52 are met.
Romert anticipates claims 48 and 50-52.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27, 38, and 45-56 are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US 4,361,552; Iss. Nov. 30, 1982) in view of OU-Buffers (Buffers, OU Web Archive page, 2004; Of Record). 
Regarding claims 27, 48, 50, 51 and 56, Baur teaches fixing an excised sample of amnion in a fixing solution comprising fixing agents selected from the group consisting of glyoxal (reads on claim 48), glutaraldehyde (reads on claims 48 and 51), hydroxyadipaldehyde (reads on claim 48), pyruvic aldehyde (reads on claims 27, 48) crotonaldehyde (reads on claim 48), acetaldehyde (reads on claim 48), acrolein (reads on claim 48), methacrolein (reads on claims 48, 56) and formaldehyde (reads on claims 48 and 50) (see col. 3 lines 3-10, see claim 3 in col. 6). Baur teaches the ratio of the fixing volume solution to the amnion volume to be from 5 to 1000 (see col. 3 lines 20-26; the volume of the fixing solution is more than the amnion volume). Baur teaches the fixing solution is buffered with a buffer that is compatible with life, i.e. phosphate, bicarbonate, barbital etc., (see col. 3 lines 27-30). Regarding claims 48, 50 and 51, Baur teaches the fixing solution can comprise one or more cross-linking agents (see claim 3 in col. 6).Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the fixing solution of Baur to include two cross-linking agents which are glutaraldehyde (reads on claims 48 and 51) or formaldehyde (reads on claims 48 and 50). One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success because the artisan is picking the fixing agents from a list of cross-linking agents taught by Baur. The artisan is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claims 27 and 48, Baur does not teach the recited species of the buffers.
OU-buffers teaches the quality of fixation is dependent on type of ions present and teaches phosphate buffers (see page 2), cacodylate buffers (see page 3), maleate buffers, and imidazole buffers (see page 7) to be used in fixation for cytochemical reactions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Baur and substitute the phosphate buffer for a maleate or imidazole buffer as taught by OU-Buffers. One of ordinary skill in the art would be motivated to do so because OU-Buffers teaches phosphate buffers, cacodylate buffers, maleate buffers, imidazole buffers are commonly used buffers in fixation and it is obvious to substitute one known buffer used in fixation for another. 
Regarding the concentration of the aldehyde (the fixing agent) as recited in claims 27, 55 and 56, Baur teaches the same aldehydes as recited in claims 27, 55 and 56 (see col. 3 lines 3-10, see claim 3 in col. 6) and teaches the concentration of the fixing agent in the solution to be from 0.001% to 25% (see col. 3 lines 10-19). This range overlaps with the recited range of at least 6.25% of pyruvic aldehyde (recited in claims 27, 55), at least 6.25% of methacrolein (recited in claims 55, 56), at least 15.625% of hydroxyadipaldehyde (recited in claim 55), at least 12.5% of crotonaldehyde, acetaldehyde and acrolein (recited in claim 55), at least 107.5mm of glyoxal (recited in claim 55),  therefore the claimed concentration range is rendered obvious. Further, Baur teaches the time of fixation is dependent on the concentration of the fixing agent, higher concentrations require shorter fixing times while lower concentrations of the fixing agent require longer fixing times (see col. 3 lines 15-19). Therefore, Baur teaches concentration of the fixative to be a result-effective variable. It is obvious to one of ordinary skill in the art to find the optimum working amounts of the fixative within the conditions taught in the prior art. See MPEP §2144.05 II A.  
Regarding claims 38, 46-47 and 53-54, Baur teaches the osmolarity of the fixative solutions should be ideally around isotonic conditions and teaches adjusting the osmolarity of the fixative solution by the addition of inert materials such as salts, sugars etc.(see col. 3 lines 31-39).  Baur does not teach its fixative solutions comprise an inorganic salt and one or more stabilizers.
OU-Buffers teaches the phosphate buffers are prepared using sodium phosphate (an inorganic salt) (see pg. 2) and teaches adjusting osmolarity by adding sodium chloride and sucrose (see page 3).  The instant specification discloses sodium chloride to be an inorganic salt (see instant specification page 18 lines 21-22) and sucrose to be a stabilizer (see instant specification page 18 lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Baur by the addition of sodium chloride and sucrose as taught by OU-Buffers. One of ordinary skill in the art would be motivated to do so because OU-Buffers teaches adjusting osmolarity by adding sodium chloride and sucrose. There would be a reasonable expectation of success because the artisan is combining prior art elements according to known methods to yield predictable results. 
Regarding claims 45 and 52, Baur teaches the fixative solutions are buffered with a buffer and adjusting pH and osmolarity (see col. 3 lines 27-39). Baur is silent about adding any nuclease inhibitors, phosphatase inhibitors, kinase inhibitors or protease inhibitors.  Therefore, it is interpreted that the aldehyde fixative solutions of Baur in view of OU-Buffers do not contain any exogenously added inhibitors and the limitations of claims 45 and 52 are met.
The combination of Baur and OU-Buffers renders claims 27, 38 and 45-56 obvious. 

Claims 49, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Romert et al., (Fixation of Foetal Pig Liver for Electron Microscopy; Anat. Embryol. 147, 243-258 (1975)) as applied to claims 48 and 50-52 above and further in view of OU-Buffers (Buffers, OU Web Archive page, 2004; Of Record).
Regarding claim 49, Romert teaches the fixative solution is prepared in cacodylate buffer and teaches different osmolarity levels (see page 244 lines 8-14). Romert does not teach the different species of the buffers recited in claim 49. 
OU-buffers teaches the quality of fixation is dependent on type of ions present and teaches phosphate buffers (see page 2), cacodylate buffers (see page 3), maleate buffers, imidazole buffers (see page 7) to be buffers used in fixation for cytochemical reactions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Baur and substitute the phosphate buffer for a maleate or imidazole buffer as taught by OU-Buffers. One of ordinary skill in the art would be motivated to do so because OU-Buffers teaches phosphate buffers, cacodylate buffers, maleate buffers, imidazole buffers are commonly used buffers in fixation and it is obvious to substitute one known buffer used in fixation for another.
Regarding claims 53 and 54, Romert does not teach the fixative solution to comprise an inorganic salt and a stabilizer.
OU-Buffers teaches the phosphate buffers are prepared using sodium phosphate (an inorganic salt) (see pg. 2) and teaches adjusting osmolarity by adding sodium chloride and sucrose (see page 3).  The instant specification discloses sodium chloride to be an inorganic salt (see instant specification page 18 lines 21-22) and sucrose to be a stabilizer (see instant specification page 18 lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Baur and adjust the osmolarity of the fixative solution by the addition of sodium chloride and sucrose as taught by OU-Buffers. One of ordinary skill in the art would be motivated to do so because OU-Buffers teaches adjusting osmolarity by adding sodium chloride and sucrose and the artisan is combining prior art elements according to known methods to yield predictable results. 
The combination of Romert and OU-Buffers renders claims 49, 53 and 54 obvious.

Response to Arguments
Applicant’s arguments with regards to the previous rejections of the claims under 35 USC 103 over the teachings of Sabatini, Flitney and Donndelinger (see pages 1-8 of remarks filed on 12/14/2021) have been fully considered and are persuasive. Applicants argue that the cited references do not teach the claimed concentration of pyruvic aldehyde recited in claim 27 or the other aldehydes recited in claim 55. The previous rejections have been withdrawn and new grounds of rejections have been presented above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657